Title: From George Washington to Richard Clough Anderson, 30 July 1798
From: Washington, George
To: Anderson, Richard Clough



Sir
Mount Vernon, July 30, 1798

In the course of last Wint⟨er⟩ A Mr Massay passed through Alexandria on his way to Philadelphia, & reported a⟨t⟩ the former place, that I should lose my la⟨nd⟩ in the Northwestern Territory—on the little Miami.
Not perceiving how this coul⟨d⟩ happen, fairly—and not supposing th⟨at⟩ it would be taken from me otherwise, ⟨&⟩ without allowing me a hearing; I paid but little attention to the Report until Mr George Graham called upon me the other day, and in conversing on this subject gave it as his opinion that, the land was in real jeopardy by re-entry under some error in the former proceedings, and advised me to write to you relatively thereto.
This I now do, under full conviction however, that as the former Surveys were made under your Auspices; examined & recorded in your Office; and Patents granted thereupon in the year 1790 with the following recital “In consideration of a Military warrant of 3000 Acres granted to John Roots by Lord Dunmore the 7th December 1770 and assigned by the said Rootes unto George Washington Esqr. the 14⟨th⟩ February 1774 and exchanged by a Resolution of General Assembly passed 30th Dec⟨r⟩ 1784 for a Warrant of 3000 Acres No. 3753 an⟨d⟩ dated the 14th Feby 1785”—I say, under full conviction that you would not suffer the lan⟨d⟩ to be wrested from me by any Subsequent transaction in your Office,

without givin⟨g⟩ me notice thereof in time to assert my pri⟨or⟩ claim, I now give you the trouble of this A⟨d⟩dress; adding at the sametime, that if an⟨y⟩ thing is necessary on my part to give more validity or greater legality to former proceedings, I am willing to encounter the expence, rather than enter into a tedeous & expensive Chancery suit, which I assuredly will do before my property shall be taken from me.
I would thank you Sir, for full information, and your advice relative to th⟨is⟩ matter, as soon as it is convenient. Be⟨ing⟩ Your Most Obedt Humble Servant

Go: Washington

